Citation Nr: 0019389	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  92-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
July 1971.  Service in Vietnam is indicated by the evidence 
of record.  

This matter was last before the Board of Veterans' Appeals 
(Board) in February 1998, following an April 1997 remand by 
the United States Court of Appeals for Veterans Claims 
(Court).  The remand had been occasioned by the filing of a 
joint motion for remand filed by VA and the appellant, 
vacating a May 1996 denial of the appellant's claim by the 
Board.  


FINDINGS OF FACT

1. The appellant is a combat veteran, and his accounts of 
being subjected to rocket, mortar and artillery fire are 
accepted as conclusive as to their actual occurrence.

2. Competent evidence has been obtained reflecting a 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical evidence of a nexus between some incident of 
service and the current PTSD disability.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a grant of service connection for 
PTSD is appropriate.  He argues that although he has been so 
diagnosed to have the disorder; that the evidence of record 
supports a finding that he is a combat veteran, entitling him 
to the benefits of 38 U.S.C.A. § 1154.  Alternatively, he 
posits that if he is not found to be a veteran of combat, 
competent evidence has been obtained suggesting that the 
claimed in-service stressors occurred.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Given these requirements, the Board will first outline the 
relevant law and regulations applicable to the appellant's 
claim. The Board will then conduct the sequential analysis as 
required by law in the context of its discussion of the 
evidence of record.

The Relevant Law

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999); see also 38 C.F.R. § 4.125 (1999).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. 6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

Well groundedness of a claim

As an initial matter with respect to all claims, VA must 
determine whether, based upon all the evidence of record in 
support of the claim the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a). 

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The claim "need not be conclusive but only 
possible" in order to meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996).

In order for a service conenction claim to be well grounded, 
there must have been presented competent evidence of a 
current disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Duty to assist

If a claim is well grounded, VA may then proceed to evaluate 
the merits of the claim, but only after ensuring that its 
statutory duty to assist under 38 U.S.C.A. § 5107has been 
fulfilled.  VA's obligation to assist depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995).

Factual Background

The appellant's military occupational specialty was a field 
artilleryman.  He served in Vietnam from May 3, 1970 to July 
1, 1971.  Among his decorations, the appellant was noted to 
be the recipient of the Vietnam Service Medal, the Army 
Commendation Medal with one Oak Leaf Cluster, the Vietnam 
Campaign Medal with 60 device, and 2 overseas bars.  

The appellant's military personnel record reflects that the 
only occupational specialty for which he was trained was 
cannoner.  Upon his deployment to Vietnam, he was assigned to 
two subordinate units of the 7th Battalion, 11th Artillery 
Brigade, 25th Infantry Division from May to November 1970.  
In March 1971, he served as a clerk typist for approximately 
17 days in a headquarters unit of the 6th Battalion, 32d 
Artillery Regiment, when he was transferred to a line unit of 
that battalion as a cannoneer, and remained so assigned until 
he departed from Vietnam in June 1971.   

VA medical records were obtained reflecting that beginning in 
March 1976, the appellant was hospitalized on several 
occasions and received outpatient treatment for chronic 
undifferentiated and paranoid schizophrenia.  The appellant 
was diagnosed to have PTSD in September 1984.  A VA clinical 
record reflects that the appellant reported that he had 
"PTSD symptoms" in February 1985. 

In May 1990, a copy of a May 1976 VA radiographic examination 
was obtained reflecting that the appellant had several small 
metallic densities within the soft tissues of the left 
abdomen, presumably residuals of [a] previous shrapnel 
injury.

During the course of the development of the appellant's 
claim, he proffered several statements detailing alleged 
stressors he incurred while in Vietnam.  Among these reports, 
and during an August 1991 personal hearing, the appellant 
alleged in substance that:

1.  He participated in the American 
incursion into Cambodia, and was then (as 
well as in Vietnam) subjected to bombing 
and shelling by rocket and mortar fire; 

2.  He suffered a drug overdose while in 
Vietnam and while hospitalized at Cam 
Ranh Bay, he saw many casualties;

3.  Within the first few days of arrival 
to his first unit, he was subjected to a 
mortar fire attack;

4.  At some point during his stay in 
Vietnam, he was about to enter a messtent 
when it was struck by a rocket or mortar, 
killing about 50 soldiers;

The appellant also claimed, in substance that he was awarded 
an Air Medal; that at the rank of Private First Class he was 
in command of a unit dispatched to save another unit; and 
that he executed a fellow American solder who had lost both 
arms and legs in combat, or ordered another to do so.    

Also obtained were several VA counseling records, reflecting 
continuing treatment for PTSD and schizophrenia.

In February 1998, the Board remanded the appellant's claim so 
that, inter alia, stressor verification could be undertaken 
and that the appellant could be examined by a VA 
psychiatrist.

In September 1999, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) forwarded unit histories 
for the organizations to which the appellant was assigned 
while in Vietnam.  In substance, they reflect that during the 
period of the appellant's assignment, the 11th Artillery 
Brigade was attached as a supporting element to the 1st 
Brigade, 25th Infantry Division, and that this unit took part 
in the American ground forces incursion into Cambodia that 
was then conducted.  During this period, it was noted that 
the various base camps from which the appellant's unit were 
operating were targeted by sporadic rocket and mortar fire.  
It was noted that in August 1970, enemy rocket fire struck a 
mess hall, injuring several soldiers.   

The report of a November 1999 VA examination of the appellant 
is of record.  The pertinent diagnosis is PTSD, chronic, 
severe.

Analysis

Initial matters - well groundedness of the claim/ duty to 
assist/standard of proof

As an initial matter, the Board observes that the April 1997 
joint motion for remand, as granted by the Court, does not 
specifically indicate that the appellant's claim is well 
grounded.  Such, however, is the clear implication, since the 
bulk of the joint motion is given over to concerns over VA's 
duty to assist the appellant in the development of his claim.  
It is now well-settled that the statutory duty to assist does 
not attach until a claim is well grounded.  See 38 U.S.C.A. 
§ 5107 (West 1991); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 
1997).  Thus, it can be gleaned from the joint motion that 
the law of the case is that the claim is well grounded.  See 
Chisem v. Gober, 10 Vet. App. 526 (1997).

In any event, it is clear that the appellant's claim is well 
grounded and to the extent that it is now required to do so, 
the Board so concludes.   First, the appellant's report of 
asserted in-service, combat-related stressors is presumed to 
be credible at this predicate stage of the analysis.  See 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 
5 Vet. App. 19, 21 (1993).  There has been obtained evidence 
that, when presumed credible, suggests that the appellant 
witnessed the rocketing of a messtent where several soldiers 
were injured and that the appellant participated in various 
combat activities that would clearly qualify as stressful 
incidents.  Additionally, through the reports of the 
physicians who diagnosed the appellant to have PTSD, the 
appellant has proffered medical evidence of a current 
disability, and medical evidence of a nexus between some 
incident of service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Thus, the Board finds 
that the appellant has submitted a well-grounded claim of 
service connection for PTSD.  

Since the appellant has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  As noted 
above, the joint motion was devoted to this matter, as was 
the Board's subsequent remand to the RO.  The Board, after 
reviewing the appellant's VA claims folder, has concluded 
that the terms of the joint motion and of the remand have 
been complied with.  There is no indication that there are 
additional records available that have not been obtained and 
which would be pertinent to the present claim.  Therefore, 
the Board finds that all facts that are relevant to this 
issue have been properly developed and that no further action 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to review the entire record and to assess the 
credibility and weight to be given to the evidence.  See 
38 U.S.C.A. § 7104(a); Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. 
§ 3.304(f), requires the presence of three elements: (1) A 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen, 10 Vet. App. at 138.

As is noted above, the appellant has been diagnosed to have 
PTSD, and the disorder has been linked by several medical 
examiners to the appellant's military service.  Remaining for 
resolution is the issue of the second criterion under the 
Cohen test:  whether there has been obtained evidence that 
the appellant sustained a qualifying stressor.  The evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999); see also Gregory v. Brown, 8 
Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

Applicable law provides in this respect that where it is 
determined, through the receipt of certain recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the appellant's lay 
testimony regarding the stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
"satisfactory."  Satisfactory evidence is "credible" and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  It has been held in this 
regard that the determination as to whether the veteran 
"engaged in combat with the enemy" is made by considering 
military citations that expressly denote as much and/or other 
service department or lay evidence that is credible.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

After having carefully considered the matter, the Board finds 
that the appellant is a combat veteran.  First, as a field 
artillery crewmember, he clearly has a combat-related 
military occupational specialty.  Indeed, it is the only 
military job for which he was trained, and with the exception 
of service as a clerk-typist for approximately 17 days 
following a transfer to another unit, the only job that the 
appellant ever had on active military duty.  Moreover, when 
the appellant's record of assignments as a "cannoneer," is 
viewed  in light of the unit historical files, it is 
extremely likely that the appellant participated in direct 
support of ground combat units operating in Cambodia and 
Vietnam.  Indeed, the historical records obtained reflect 
that while not a daily occurrence, the appellant's artillery 
battalion was subjected to regular rocket and mortar attacks 
during the Cambodian incursion. 

Because he is a veteran of combat, the provisions of 
38 U.S.C.A. § 1154(b) mandate that the appellant's account of 
claimed in-service stressors is to be presumed credible and 
accepted as conclusive as to their actual occurrence.  The 
appellant's report of being subjected to rocket and mortar 
attack is therefore presumed to be credible and suffices in 
and of itself to establish the occurrences of these events.  
Moreover, the appellant's report that he witnessed the rocket 
attack upon a mess tent has actually been corroborated, thus 
lending to a finding that the appellant was subjected to 
stressors that are a predicate finding for a grant of 
entitlement to service connection for PTSD.

In sum, the evidence clearly supports the granting of the 
benefit sought.  Service connection for PTSD is therefore 
granted.   


ORDER

Service connection for PTSD is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

